DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of group I (claims 1-22) in the reply filed on 2/28/2022 is acknowledged.  
Clams 27-28 and 33-35 have been cancelled.
Claims 1-26, and 29-32 are pending.
Claims 23-26 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-22, drawn to a bispecific antibody comprising antigen binding domains to CD40 and EpCAM, are examined on merits. 

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/19/2020 and 7/19/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 13, 15, 16 and 18, which are improper incorporation by reference.  Applicant is required to check entire specification 

Improper Markush grouping

Claim 17-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” AND a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush groupings of claims 17-20 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

To overcome this rejection, Applicant may cancel the non-elected antibodies or set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

1.	Claims 1-9, 12-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (J Immuno Therapy of Cancer V5, no 87, abstract P370, published Nov 7, 2017; IDS: Item CK, filed on 8/19/2020) in view of Brogdon et al (US20170306038, published Oct 2017) or Seimetz et al (Cancer treatment Rev 36:458-467, 2010).
Ye et al teach bispecific antibody targeting CD40 and a tumor antigen, wherein the bispecific antibody comprising anti-CD40 antibody (ScFv) targeting CD40 and a tumor antigen.  Specifically, Ye et al teach that anti-CD40 antibody ABBV-428 is potent in stimulating V and moDC when culture alone or in the presence of cells that do not express the tumor antigen.  Ye et al then teach when the ABBV-428 antibody exhibit activity for stimulating B cell, moDC activity when culture with the cells expressing tumor 
Ye et al do not teach the tumor antigen being EpCAM or antibody to EpCAM.
EpCAM is a well-known tumor antigen expressed in epithelial cell that promote cell proliferation.  Bispecific antibody comprising the antibody to EpCAM has been suggested and made before filing the instant application.  For example, Brogdon et al teach combination of CD40 agonist antibody with EpCAM antibody [0404]. Brogdon et al also teach the structure of the antibody comprising VL and VH, wherein the VH comprise CDRs, CH1 and regions of CH2, CH3 that are IgG antibody [0052].
Seimetz et al teach bispecific anti-EpCAM X anti-CD3 antibody for cancer immunotherapy for EpCAM expressing tumor (entire document).  Seimetz et al also teach the bispecific antibody comprising heavy chain CH1-CH3 constant regions (figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form anti-CD40 X anti-EpCAM bispecific antibody for tumor immunotherapy with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teaching of Ye et al with the teachings of Brogdon et al or Seimetz et al in order to benefit the treatment for EpCAM expressing . 
2.	Claims 1-9, 10-11, 12-16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (J Immuno Therapy of Cancer V5, No 87, abstract P370, published Nov 7, 2017; IDS: Item CK, filed on 8/19/2020) and Brogdon et al (US20170306038, published Oct 2017) or Seimetz et al (Cancer treatment Rev 36:458-467, 2010) as applied above, and further in view of Graziano et al (US20050266008A1, published 2005) as evidenced by sequence search result/alignment.
	The teachings of Ye, Brogdon or Seimetz et al on bispecific antibody are set forth above.  
The references do not teach light chain VL of SEQ ID NO: 22 comprising the CDRs of SEQ ID Nos: 23, 24, and 25 (claims 10-11). 

; Publication No. US20050266008A1
;  APPLICANT: Graziano, Robert
;  APPLICANT:  Cardarelli,  Josephine M.
;  APPLICANT:  Kempe, Thomas
;  APPLICANT:  Cutter, Beth
;  APPLICANT:  Srinivasan, Mohan
;  TITLE OF INVENTION: IRTA-5 ANTIBODIES AND THEIR USES
; SEQ ID NO 24
US-11-093-274-24

  Query Match             82.1%; Score 113.3; DB 6; Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches  0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQRSNWPPT 27
                   |||||||||
Db         84 AVYYCQQRSNWPPT 97


The VL domain (sequence no 24) of Graziano have the identical sequence as the instant SEQ ID NO: 22 as following:
Fuse instant SEQ ID NOs: 23-24-25= SEQ ID NO: 22 (instant claim 10): 

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQRSNWPPT 27
                   |||||||||
Db         84 AVYYCQQRSNWPPT 97


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form anti-CD40 X anti-EpCAM bispecific antibody with the common VL for tumor immunotherapy with expected result.  One of ordinary skill in the art before the effective 
Claim Objection
Claim 2 is objected to for typographical error as “divalently binds to”.  Amending the claim to recite “bivalently binds to” would obviate this objective. 

Conclusion
No claim is allowed.

The elected anti-CD40 VH domain of SEQ ID NO: 32 and the VHCDR1-3 of SEQ ID Nos 33-35 within the VH are free of prior art.

The elected anti-EpCAM VH domain of SEQ ID NO: 56 and the VHCDR1-3 of SEQ ID Nos 57-59 within the VH are free of prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642